TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2021



                                     NO. 03-21-00045-CR


                               Keith Anthony Collins, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the order entered by the trial court denying a post-conviction motion.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.